FRUGÉ, Judge.
This action is consolidated with three other actions arising out of the same au*230tomobile collision in Vernon Parish. Separate judgments are being rendered in each case.
For the reasons assigned, in the case of Jim Wells v. Traders and General Insurance Company et al., No. 4579, 297 So.2d 225 (La.App. 3rd Cir., 1974), the judgment of the trial court is amended to limit the judgment in favor of Doris Madeline Wells, individually, for her general damages, and to Jim Wells, her husband, for special damages of Doris Madeline Wells, against Traders and General Insurance Company to the sum of $5,000. In all other respects, the judgment of the trial court is affirmed. All costs of this appeal are to be paid by defendants-appellants.
Amended and affirmed.